Exhibit 10.1

December 27, 2006

Mr. Don L. Blankenship

24406 U.S. Route 119

Belfry, KY 41514

Dear Don:

This letter will summarize our agreement regarding your continued employment as
Chairman, Chief Executive Officer and President of Massey Energy Company,
through December 31, 2007. Your current employment agreement will expire
December 31, 2006. I am very pleased that you will continue your leadership of
Massey and look forward to the productive year ahead.

The specifics of your compensation package are included on Appendix A to this
letter. In addition, you generally will continue to participate in the employee
benefit plans and arrangements (e.g., the Massey Energy Retirement Plan, the
Coal Company Salary Deferral and Profit Sharing Plan, the welfare benefit
programs and the nonqualified or supplemental benefit programs) and be entitled
to receive the perquisites provided to you in keeping with past practice,
including, but not limited to, use of the Company’s airplanes.

If you have any questions regarding the terms and conditions of your employment
or the proposed compensation package included on Appendix A, please do not
hesitate to call me. If the offer details are acceptable, please acknowledge by
signing and dating one copy of this letter and return it to me.

Sincerely,

 

/s/ Bobby R. Inman

Admiral Bobby R. Inman Chairman, Compensation Committee Massey Energy Company

Acknowledged and agreed:

 

/s/ Don L. Blankenship

     

12/27/06

   Don L. Blankenship       Date   

 



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT

THIS APPENDIX A is part of a letter agreement dated December 27, 2006 by and
between MASSEY ENERGY COMPANY, a Delaware corporation (“Massey”), and DON L.
BLANKENSHIP (the “Executive”), and relates to the Executive’s employment by
Massey for calendar year 2007 subject to extension as set forth in Section 7
below.

SECTION 1. Compensation.

1.1. Base Monthly Salary – $83,333.

1.2. Cash Incentive Bonus Award – A target cash incentive bonus award of
$900,000 (the “Cash Incentive Bonus Award”) granted pursuant to the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, as such plan may be
amended from time to time (the “2006 Plan”) based on the achievement of certain
performance objectives for fiscal year 2007 using qualifying performance
criteria contained in the 2006 Plan. The target Cash Incentive Bonus Award shall
be granted and the performance objectives set by the Compensation Committee of
the Board of Directors of Massey prior to the commencement of fiscal year 2007.
There shall be a threshold level of performance for each performance objective
below which no payment shall occur, a target level of performance, and a maximum
level of performance, the value of which can be up to two and a half times the
target amount, above which no additional payment will occur. The achievement of
the Cash Incentive Bonus Award for purposes of this Section 1.2 shall be
confirmed by the Chief Financial Officer and the Compensation Committee and may
be adjusted at the sole discretion of the Compensation Committee in a manner
consistent with the performance-based compensation rules of Section 162(m) of
the Internal Revenue Code, as amended (the “IRC”), and as permitted by the 2006
Plan. The Cash Incentive Bonus Award, if payable, shall be paid on or about
February 29, 2008.

1.3. Long Term Incentive Awards – A $300,000 target cash incentive award granted
pursuant to the 2006 Plan based on the achievement of a certain performance
objective using qualifying performance criteria contained in the 2006 Plan (with
a threshold level of performance below which no payment shall occur, a target
level of performance, and a maximum level of performance, the value of which can
be up to two times the target amount, above which no additional payment will
occur); 50,000 non-qualified stock options granted under the 2006 Plan with
service-based vesting; 12,700 shares of restricted stock granted pursuant to the
2006 Plan with service-based vesting; and 7,300 restricted units granted
pursuant to the 2006 Plan with service-based vesting. The Long Term Incentive
Awards will be subject to all the terms, conditions, and performance and
service-based vesting requirements of the November 12, 2006 grants made to
participants in Massey’s 2007 Long Term Incentive Program with the following
exception regarding the non-qualified stock options, such options must be
exercised by the Executive in the first twenty days exercise is permissible for
the Executive pursuant to Massey’s trading window policy and applicable
securities laws following their vesting, otherwise they will be automatically
forfeited.

 

- A-1 -



--------------------------------------------------------------------------------

1.4. Performance-Based Restricted Unit Awards – Two performance-based restricted
unit awards (each a “Performance Restricted Unit Award”), granted pursuant to
the 2006 Plan, which shall vest based on the achievement of certain performance
objectives for fiscal year 2007 using qualifying performance criteria contained
in the 2006 Plan. The Performance Restricted Unit Awards shall be granted and
the performance objectives set by the Compensation Committee prior to the
commencement of fiscal year 2007. Each performance objective shall consist of
two levels of targeted performance, a threshold level (“Level 1”) and an
enhanced level (“Level 2”), which, for purposes of this Section 1.4, if
achieved, shall be confirmed by the Chief Financial Officer and the Compensation
Committee and which may be adjusted at the sole discretion of the Compensation
Committee in a manner consistent with the performance-based compensation rules
of Section 162(m) of the IRC, and as permitted by the 2006 Plan. The Level 1
Performance Restricted Unit Award shall be for a total of 120,000 restricted
units, comprised of a certain number of restricted units attributed to each
performance objective, and the Level 2 Performance Restricted Unit Award shall
be for a total of 70,000 restricted units, comprised of a certain number of
restricted units attributed to each performance objective. Both awards shall be
granted on or before December 28, 2006. If Level 1 targeted performance for a
given performance objective is confirmed as set forth above, the Executive shall
vest in that portion of the Level 1 Performance Restricted Unit Award that has
been allocated to the achievement of the targeted performance for such
performance objective and that portion of the Level 1 Performance Restricted
Unit Award that has vested shall be paid on or about February 29, 2008 based on
the closing market price of Massey common stock on the New York Stock Exchange
on the last trading day of 2007. If Level 1 targeted performance for a given
performance objective is not confirmed as set forth above that portion of the
Level 1 Performance Restricted Unit Award that has been allocated to the
achievement of the targeted performance for such performance objective shall be
forfeited. If Level 2 targeted performance for a given performance objective is
confirmed as set forth above, the Executive shall vest in that portion of the
Level 2 Performance Restricted Unit Award that has been allocated to the
achievement of the targeted performance for such performance objective and that
portion of the Level 2 Performance Restricted Unit Award that has vested shall
be paid on or about February 29, 2008 based on the closing market price of
Massey common stock on the New York Stock Exchange on the last trading day of
2007. If the targeted performance for a given performance objective is
confirmed, as set forth above, to have fallen between Level 1 and Level 2
targeted performance for such performance objective, the Executive shall vest in
that portion of the Level 2 Performance Restricted Unit Award that is equal to
the number of restricted units allocated to Level 2 targeted performance for
such performance objective times a fraction, the numerator of which is that
amount of performance achieved over and above Level 1 targeted performance for
such performance objective and the denominator of which is the difference
between Level 2 targeted performance for such performance objective and Level 1
targeted performance for such performance objective. For example, if the number
of restricted units allocated to Level 2 targeted performance for a certain
performance objective was 30,000 and only one-third of Level 2 targeted
performance for such performance objective was achieved, then the Executive
would vest in 10,000 restricted units. That portion of the Level 2 Performance
Restricted Unit Award that vests shall be paid on or about February 29, 2008
based on the closing market price of Massey common stock on the New York Stock
Exchange on the last trading day of 2007 and that portion of the Level 2
Performance Restricted Unit Award which did not vest shall be forfeited. In the
event the Executive ceases to be employed on or before December 30, 2007 and is
entitled

 

- A-2 -



--------------------------------------------------------------------------------

to payments and benefits under the Change in Control Agreement (as defined in
Section 1.10 below), the Level 1 Performance Restricted Unit Award shall vest
and become payable based on the closing market price of Massey common stock on
the New York Stock Exchange on the date of termination.

1.5. Performance-Based Cash Incentive Awards – Two performance-based cash
incentive awards (each a “Performance Cash Award”) granted pursuant to the 2006
Plan based on the achievement of certain performance objectives for fiscal year
2007 using qualifying performance criteria contained in the 2006 Plan. The
Performance Cash Awards shall be granted and the performance objectives set by
the Compensation Committee prior to the commencement of fiscal year 2007. Each
performance objective shall consist of two levels of targeted performance, a
further enhanced level (“Level 3”) and a superior level (“Level 4”), which, for
purposes of this Section 1.5, if achieved, shall be confirmed by the Chief
Financial Officer and the Compensation Committee and which may be adjusted at
the sole discretion of the Compensation Committee in a manner consistent with
the performance-based compensation rules of Section 162(m) of the IRC, and as
permitted by the 2006 Plan. Each Performance Cash Award shall consist of a
certain number of units attributed to each performance objective earnable, in
whole or in part, by the Executive based on the achievement, in whole or in
part, of the levels of targeted performance set for each performance objective
(the “Earned Units”). The Level 3 Performance Cash Award that may be earned by
the Executive, assuming the satisfaction of Level 3 targeted performance for all
the selected performance objectives combined, shall consist of a total of 90,000
units. The Level 4 Performance Cash Award that may be earned by the Executive,
assuming the satisfaction of Level 4 targeted performance for all the selected
performance objectives combined, shall consist of an additional 200,000 units.
If Level 3 targeted performance for a given performance objective is confirmed,
as set forth above, the Executive shall earn that portion of the Level 3
Performance Cash Award that has been allocated to the achievement of the
targeted performance for such performance objective. If the targeted performance
for a given performance objective is confirmed, as set forth above, to have
fallen between Level 2 and Level 3 targeted performance for such performance
objective, the Executive shall earn that portion of the Level 3 Performance Cash
Award that is equal to the number of units allocated to Level 3 targeted
performance for such performance objective times a fraction, the numerator of
which is that amount of performance achieved over and above Level 2 targeted
performance for such performance objective and the denominator of which is the
difference between Level 3 targeted performance for such performance objective
and Level 2 targeted performance for such performance objective. If Level 4
targeted performance for a given performance objective is confirmed, as set
forth above, the Executive shall earn that portion of the Level 4 Performance
Cash Award that has been allocated to the achievement of the targeted
performance for such performance objective. If the targeted performance for a
given performance objective is confirmed, as set forth above, to have fallen
between Level 3 and Level 4 targeted performance for such performance objective,
the Executive shall earn that portion of the Level 4 Performance Cash Award that
is equal to the number of units allocated to Level 4 targeted performance for
such performance objective times a fraction, the numerator of which is that
amount of performance achieved over and above Level 3 targeted performance for
such performance objective and the denominator of which is the difference
between Level 4 targeted performance for such performance objective and Level 3
targeted performance for such performance objective. The portions of each
Performance Cash Award that are earned by the

 

- A-3 -



--------------------------------------------------------------------------------

Executive shall be equal to the product obtained by multiplying (i) the Earned
Units by (ii) the closing market price of Massey common stock on the New York
Stock Exchange on the last trading day of 2007. In the event the Executive’s
employment is terminated by Massey or the Executive prior to the end of fiscal
year 2007 then both Performance Cash Awards shall be forfeited, except for a
termination which could occur on December 31, 2007, in which case any and all
earned portions of each Performance Cash Award shall be paid in accordance with
this Section 1.5. Any and all earned portions of each Performance Cash Award
shall be paid on or about February 29, 2008. No additional Performance Cash
Award will be granted for the achievement of performance above Level 4 for any
selected performance objective. As provided in Section 11.1 of the 2006 Plan,
the aggregate maximum amount payable as Incentive Awards under the 2006 Plan
(which in the case of this letter agreement consist of the Cash Incentive Bonus
Award in Section 1.2 above, the cash incentive award in Section 1.3 above and
the Performance Cash Award in this Section 1.5) for any fiscal year shall not
exceed $10,000,000.

1.6. Additional Stock Option Award – 200,000 non-qualified stock options (the
“Additional Stock Option Award”) granted under the 2006 Plan on December 28,
2006, with an exercise price based on the closing market price of Massey’s
common stock on such date, with service-based vesting on December 30, 2007. Once
vested, the stock options must be exercised by the Executive in the first twenty
days exercise is permissible for the Executive pursuant to Massey’s trading
window policy and applicable securities laws following their vesting, otherwise
they will be automatically forfeited.

1.7. Retention Cash Bonus Awards – If employed through December 30, 2007,
$300,000, payable on or about February 29, 2008 (the “Retention Cash Bonus
Award”).

1.8. Discretionary Award. Notwithstanding anything herein to the contrary, the
Compensation Committee retains the discretion to cause the Company to pay or
provide for additional or other compensation for extraordinary performance
regardless of the outcome on any performance-based pay contained in this letter
agreement provided such extraordinary performance relates to performance which
is not based on the performance criteria or goals contained herein.

1.9. Life Insurance – Massey shall pay the premiums, if any, on the Executive’s
$4,000,000 split dollar life insurance policies payable in 2007.

1.10. Severance – The Executive entered into a certain Change in Control
Agreement with Massey dated December 21, 2005 (the “Change in Control
Agreement”) which governs the Executives’ rights, duties and obligations in the
event of the Executive’s cessation of employment with Massey (or any successor)
covered by the Change in Control Agreement. In the event of the Executive’s
cessation of employment with Massey during the period commencing January 1, 2007
through December 30, 2007 for any reason other than for “Cause” (as defined, and
determined pursuant to the procedure, in the aforesaid Change in Control
Agreement) under circumstances where such cessation of employment is not covered
by the Change in Control Agreement, then Massey shall pay to the Executive, or
if the Executive is deceased to his Estate, 2.5 times the sum of the Executive’s
Annual Base Salary of $1,000,000 plus the Executive’s target Cash Incentive
Bonus Award of $900,000, unless the Executive elects

 

- A-4 -



--------------------------------------------------------------------------------

to terminate his employment voluntarily during the period commencing January 1,
2007 through December 30, 2007 other than for any reason which would constitute
“a Constructive Termination Associated With a Change in Control” (as defined,
and determined pursuant to the procedure, in the aforesaid Change in Control
Agreement, under circumstances where such Constructive Termination is not
covered by the Change in Control Agreement). Any such payment shall be made in
six (6) equal monthly payments beginning the month after the Executive’s
employment with Massey terminates.

1.11. Termination of Certain Rights on Cessation of Employment – In the event
that the Executive’s employment with Massey terminates during the period
commencing January 1, 2007 through December 30, 2007 for any reason, all of the
Executive’s rights with respect to unearned or unvested Performance Restricted
Unit Awards, Performance Cash Awards, Additional Stock Option Awards, and
Retention Cash Bonus Awards, as set forth in Sections 1.4, 1.5, 1.6, and 1.7
above, shall terminate and all rights thereunder shall cease, except as
otherwise is set forth in Section 1.4, and payment of life insurance premiums as
set forth in Section 1.9 above shall cease.

SECTION 2. Expenses. Subject to prevailing Massey policy or such guidelines as
may be established by the Board of Massey, Massey will reimburse the Executive
for all reasonable expenses incurred by the Executive in carrying out his
duties.

SECTION 3. Withholding of Taxes. Massey may withhold from any amounts payable
under this letter agreement all federal, state, city or other taxes as Massey is
required to withhold pursuant to any applicable law, regulation or ruling.

SECTION 4. Validity. If any provision of this letter agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this letter
agreement and the application of such provision to any other person or
circumstances will not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal will be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid or legal.

SECTION 5. Governing Law. The validity, interpretation, construction and
performance of this letter agreement will be governed by and construed in
accordance with the substantive laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State.

SECTION 6. Nonqualified Deferred Compensation Omnibus Provision. Any
compensation or benefits which are provided or available to the Executive
pursuant to or in connection with any plan or program (including without
limitation this letter agreement) to which Massey or any of its subsidiaries or
affiliates is a party and which is considered to be provided under a
nonqualified deferred compensation plan or program subject to IRC Section 409A
shall be provided and paid in a manner, and at such time and in such form, as
complies with the applicable requirements of IRC Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance. The Executive
hereby consents to the amendment of any such plan or program as may be
determined by Massey to be necessary or appropriate to evidence or further
evidence required compliance with IRC Section 409A. In the

 

- A-5 -



--------------------------------------------------------------------------------

event the Executive is a specified employee described in IRC
Section 409A(a)(2)(B)(i) whose nonqualified deferred compensation subject to IRC
Section 409A must be deferred until six (6) months after his separation from
service, then payment of any amount or provision of any benefit under this
letter agreement which is considered to be nonqualified deferred compensation
subject to IRC Section 409A shall be deferred until six (6) months after the
Executive’s separation from service (the “409A Deferral Period”), absent an
intervening payment event under IRC Section 409A such as his death. In the event
such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event, benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at the
Executive’s expense, with the Executive having a right to reimbursement from
Massey once the 409A Deferral Period ends, and the balance of the benefits shall
be provided as otherwise scheduled.

SECTION 7. Extension. This letter agreement may be extended by mutual agreement
between the Executive and Massey for an additional two years.

 

- A-6 -